Citation Nr: 1119644	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to December 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A transcript of the hearing is of record.

In June 2010, the Board denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In December 2010, the Court granted a Joint Motion to vacate the June 2010 decision and to remand the matter for further development.  The development has been completed, and the case has been returned to the Board for further review.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran had a preexisting lumbar spine disability prior to induction into service in September 1956.  This preexisting lumbar spine disability was not, however, noted at entry.

2.  There also is clear and unmistakable evidence the preexisting lumbar spine disability was not permanently aggravated during service beyond its natural progression.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in December 2007 and October 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the December 2007 and October 2008 letters.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of a preexisting injury or disease, service connection may be granted where there is an increase in disability during service not due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as section 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  Section 3.304(b) is therefore invalid and should not be followed.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the preexisting condition increased in severity during service. . . Section 3.306(b) properly implements 38 U.S.C. § 1153, which provides that a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.  The requirement of an increase in disability in 38 C.F.R. § 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153.  VAOPGCPREC  3-2003 (July 2003).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...." Vanerson, 12 Vet. App. at 261.  In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran essentially asserts that he has a pre-existing lumbar spine disability that increased in severity during his period of service.  

In a September 8, 1956 service treatment record (STR) documenting physical examination in conjunction with report for recruit training, a history of back injury in 1943 was noted.  Although he completed a report of medical history at the time of his enlistment physical examination, the Veteran made absolutely no mention of any back problems, and responded "no" to questions regarding arthritis or rheumatism; bone, joint or other deformity; or lameness.  He did respond "yes" to having worn a brace or back support, but provided no further explanation.  Notwithstanding, the Veteran was found qualified for service.  

A review of the STRs shows that the Veteran was seen with complaints of low back pain during his period of active service.  In October 1958, he was seen for a sore back.  He gave a history of driving 12 hours a day for the previous three days.  The back was treated with heat therapy and aspirin.  In a June 1959 service treatment record the Veteran reported that he was struck by a car in childhood, causing fracture to at least one, probably two, lumbar vertebrae.  Since that initial injury he had intermittent pain in the lumbar area with straining.  In this instance, he was lifting a rudder from the deck when he suddenly developed severe pain in the back.

Objective examination showed scoliosis with convexity to the right, spasm of the strap muscles on the left and a prominence of the L-4 spinous process.  X-rays showed an old fracture of L-4 with lateral deformity.  The diagnosis was strain, lumbosacral.  The Veteran was treated with bed rest and medication for the pain as needed, and returned to full duty two days later.

In an August 1961 service treatment record, the Veteran complained of right lumbar back pain that radiated to the buttocks.  He reported his past history of lumbar fracture.  Objective examination showed no muscle wasting.  There was slight paravertebral tenderness in the right lumbar region.  The diagnosis was instability of lumbar spine, secondary to old injury.  An X-ray film was ordered which revealed an old compression fr5acture of L-4.  In the remaining three-plus years of service, the Veteran was treated for other ailments unrelated to his back; however, he did not seek medical care for his back after August 1961.  The December 1964 separation examination revealed no pertinent complaints or findings regarding the low back.

Subsequent to service, in March 1985, the Veteran was hospitalized overnight at the St. Michael Hospital.  Medical records from that facility reflect that the Veteran complained of intense low back pain, right sided.  He gave a history of L4-S1 fusion 18 years earlier.  He noted that he was employed as a carpenter/millwright, drove 75 miles to-and-from work, and had recently because of cut-backs at work, been assigned a position as a laborer. He had two similar episodes of low back pain, most recently in November 1984.  X-ray films showed a large fusion mass out posterolaterally L4 to the sacrum.  The L-5 vertebra was almost completely obliterated as it had been incorporated in the fusion mass.  The diagnosis was lumbar strain with marked paraspinous muscle spasm.  There were no prominent nerve root radicular findings.  He was treated with 7-10 days of bed rest and muscle relaxants.  He was encouraged to start a Williams exercise program once spasm resolved.

Received in December 2008, were two photographs of the Veteran's lower back with a linear scar along the spine, the site of earlier low back surgery.  At the same time, the Veteran indicated that records from Dr. H. (who performed back surgery in February 1968) were unavailable, as the physician was either retired or deceased. 

In a February 2009 VA spine examination, the examiner documented the Veteran's history of low back pain during his period of service.  The examiner noted that the Veteran was diagnosed with lumbosacral strain and status post fracture which occurred before military service.  The Veteran complained of chronic low back pain without radiation, ongoing since 1959.  The pain was described as a dull pain in the low back.  Following the examination, the examiner opined that the Veteran's back disorder was not caused by or secondary to his military service.  In this regard, the examiner noted the Veteran's complaints of back pain in service but explained the pre-existing injury became worse after the Veteran's period of military service and continued to progress in disability due to age-related degenerative changes.  Additionally, the examiner noted that the Veteran's extreme obesity, subsequent to service, accelerated the deterioration of the lumbar spine disability.

Given its review of the record, the Board finds that service connection for the lumbar spine disability is not warranted in this case.  At the outset, the Board notes that the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To that end, while the Board is aware of the September 1956 STR in which a history of back injury in 1943 was related by the Veteran, the Veteran's lumbar spine disability was not "noted" in any induction examination of record.  In fact, the September 1956 enlistment examination report documents a normal spine (other musculoskeletal) evaluation.  Further, although he completed a report of medical history at the time of his enlistment physical examination, the Veteran made absolutely no mention of any back problems, and responded "no" to questions regarding arthritis or rheumatism; bone, joint or other deformity; or lameness.  He did respond "yes" to having worn a brace or back support, but provided no further explanation.  In summary, a preexisting lumbar spine disability was not "noted" upon an induction examination of record as required by VA law.

Since a preexisting lumbar spine disability was not "noted" at entry, the Board turns to the central issue in this case: whether clear and unmistakable evidence demonstrates that a lumbar spine disability existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As to evidence in support of a preexisting disorder, the Board has already discussed the Veteran's reported history of preexisting lumbar spine disability mentioned in the September 1956 STR documenting history of back injury in 1943.  Further, the Board notes a June 1959 STR in which the Veteran reported that he was struck by a car in childhood, causing fracture to at least one, probably two, lumbar vertebrae.  Since that initial injury the Veteran indicated that he had intermittent pain in the lumbar area with straining.  Additionally, an August 1961 STR noted a reported past history of lumbar fracture. There is no overt reason to doubt the sincerity of this medical evidence.  Consequently, the Board finds the medical evidence provides clear and unmistakable evidence that a lumbar spine disability preexisted service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board now turns to the requirement that VA must show by clear and unmistakable evidence that the Veteran's preexisting lumbar spine disability was not aggravated by service, in order to fully rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To that end, the Board notes that while there are three isolated complaints of low back pain in service (October 1958, June 1959 and August 1961), there were no other pertinent complaints or findings, further suggesting that there was aggravation of the lumbar spine disability in service.  As stated earlier, in the remaining three-plus years of service, the Veteran was treated for other ailments unrelated to the back; however, he did not seek medical care for his back after August 1961, and his separation physical examination noted the spine to be normal.  Therefore at the time of his separation from service, no additional disability of the low back was identified, hence, no aggravation of the preexisting back disorder can be conceded.  

It was not until 1985, over 20 years after separation from service, that medical records document back complaints.  While in 1985 the Veteran gave a history of spinal surgery 18 years earlier (February 1968), this event occurred over three years after separation from service, and the reason for the surgery (injury, accident, or degeneration) is unknown.  Additionally, in the February 2009 VA examination the examiner concluded the Veteran's back disability was not etiologically related to his period of service.  In this regard, the examiner explained that the pre-existing injury increased in disability subsequent to the Veteran's period of service and continued to progress in disability due to age related degenerative changes and was exacerbated by the Veteran's extreme obesity.  The Veteran has not provided any objective evidence directly contradicting the findings and opinion of the examiner in the February 2009 VA examination report.

Accordingly, the Board concludes that the medical evidence shows that there is clear and unmistakable evidence that the Veteran's preexisting lumbar spine disability was not aggravated by service.  The Board emphasizes that independent medical evidence is needed to support a finding that the preexisting lumbar spine disability increased in severity during active duty service beyond its natural progression.   See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In this case, as noted, the independent medical evidence clearly and unmistakably demonstrates that there was no aggravation of the preexisting lumbar spine disability during the Veteran's period of service.

The only other evidence of record supporting the Veteran's claim is various lay assertions submitted by and on his behalf.  While lay assertions can be competent evidence concerning continuity of symptoms capable of lay observation, a veteran or other lay witness, without the requisite medical training or credentials, is not competent to render a diagnosis or a competent opinion as to medical causation.  As the Veteran and his lay witnesses lack the medical expertise regarding lumbar spine disabilities, any such lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).

The Board reiterates that there is clear and unmistakable evidence that the lumbar spine disability preexisted service; there is also clear and unmistakable evidence that this lumbar spine disability was not aggravated by service.  Accordingly, a basis for awarding service connection for a lumbar spine disability has not been established.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for lumbar spine disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


